Per Curiam.
The action is assumpsit. The trial was before the court without a jury. Findings of fact and law were made and filed. These the plaintiff moved to amend and the motion was denied. There are 14 assignments of error, 4 of which relate to rulings admitting or rejecting testimony. The index to the record does not show where the exceptions (if there were exceptions) upon which these are predicated may be found in the record. Nor is the omission supplied in the brief for appellant, nor is there argument addressed to these assignments.
This court has sometimes, as matter of grace, assumed the labor of looking up the exceptions in the record. Mills v. Warner, 167 Mich. 619 (133 N. W. 494); Yanelli v. Littlejohn, 172 Mich. 91 (137 N. W. 723). It has refused to consider such assignments. Duff v. Judson, 160 Mich. 386, 391 (125 N. W. 371). Supreme Court Rule 36 is not ambiguous, and would seem- to have been frequently enough pressed upon the attention of counsel.
All other assignments of error are addressed to the findings. None of them alleges that the findings of fact are not supported by some testimony, nor that the facts found do not support the conclusions of law. There is therefore nothing for this court to review. See Circuit Court Rule 26 and Stevens’ notes thereto *305and the large number of similar rulings made since those notes were published.
The judgment is affirmed. Appellant, in the brief, objects to the size of the record, complaining that much of it is unnecessary and was added to his proposed bill of exceptions on motion of appellee. The record appears to be much too large, but we are not referred to any page thereof where appellant’s objections to amending it are to be found, and cannot separate the bill of exceptions it proposed from the bill as settled.